AMENDMENT TO THE ADVISORS SERIES TRUST TRANSFER AGENT SERVICING AGREEMENT THIS AMENDMENT dated as of the 28th day of June, 2013, to the Transfer Agent Servicing Agreement, dated as of June 8, 2006, as amended (the "Agreement"), is entered into by and between Advisors Series Trust, a Delaware statutory trust (the "Trust") and U.S. Bancorp Fund Services, LLC, a Wisconsin limited liability company ("USBFS"). RECITALS WHEREAS, the parties have entered into a Transfer Agent Servicing Agreement; and WHEREAS, the parties desire to amend the series of the Trust to add funds; and WHEREAS, Section 12 of the Agreement allows for its amendment by a written instrument executed by both parties. NOW, THEREFORE, the parties agree to amend the exhibits and add the following series of Advisors Series Trust: Exhibit FF is hereby added and attached hereto. Except to the extent amended hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. ADVISORS SERIES TRUST U.S. BANK, N.A. By: /s/ Douglas G. Hess By: /s/Michael R. McVoy Printed Name: Douglas G. Hess Printed Name:Michael R. McVoy Title: President Title: Executive Vice President Semper – 6/2013 1 Exhibit FF to the Advisors Series Trust Transfer Agent Servicing Agreement Transfer Agent, Shareholder & Account Services Fee Schedule Name of Series Date Added Semper MBS Total Return Fund on or after June 28, 2013 Annual Service Charges to the Fund* § Base Fee Per CUSIP $ /year § Additional Classes $ /year § NSCC Level 3 Accounts $ /open account § No-Load Fund Accounts $ /open account § Load Fund Accounts $ /open account § Closed Accounts $ /closed account Services Included in Annual Base Fee Per CUSIP § Report Source - Client on-line access to fund and investor data. § NSCC System Interface § Short-Term Trader Reporting - Software application used to track and/or assess transaction fees that are determined to be short-term trades. § Excessive Trader - Software application that monitors the number of trades (exchanges, redemptions) that meet fund family criteria for excessive trading and automatically prevents trades in excess of the fund family parameters. § 12b-1 Aging - Aging shareholder account share lots in order to monitor and begin assessing 12b-1 fees after a certain share lot age. Activity Charges § Manual Shareholder Transaction & Correspondence $ /event § Omnibus Account Transaction $ /transaction § Telephone Calls $ /month base fee plus $ /minute § Voice Response Calls $ /call § Daily Valuation/Manual 401k Trade $ /trade Out-Of-Pocket Expenses Including but not limited to telephone toll-free lines, inbound calls, mailing, sorting and postage, stationery, envelopes, service/data conversion, AML verification services, special reports, record retention, processing of literature fulfillment kits, lost shareholder search, disaster recovery charges, ACH fees, Fed wire charges, NSCC activity charges, shareholder/dealer print out (daily confirms, investor confirms, tax, checks, and commissions),voice response (VRU) maintenance and development, data communication and implementation charges, specialized programming, return mail processing, omnibus conversions, and travel. Additional Services Available but not included above are the following services - FAN Web shareholder e-commerce, FAN Mail electronic data delivery, Vision intermediary e-commerce, client Web data access, recordkeeping application access, programming charges, outbound calling & marketing campaigns, training, cost basis reporting, investor email services, dealer reclaim services, literature fulfillment, money market fund service organizations, charges paid by investors, physical certificate processing, Real Time Cash Flow, CUSIP setup, CTI reporting, sales reporting & 22c-2 reporting (MARS), electronic statements (Informa), marketing and fulfillment solution (eCONNECT), and additional services mutually agreed upon. *Subject to annual CPI increase, Milwaukee MSA. Fees are calculated pro rata and billed monthly. Advisor’s Signature below acknowledges approval of the fee schedules on this Exhibit FF. Semper Capital Management, L.P. By: /s/ Thomas B. Mandel Printed Name: Thomas B. Mandel Title: Sr. Managing Director
